DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1 and 7-14 are pending in the application.
Applicant’s amendment to the claims, filed on April 30, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s amendment to the specification, filed on April 30, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s submission of a sequence listing, filed on April 30, 2021, is acknowledged.
Applicant’s remarks filed on April 30, 2021 in response to the non-final rejection mailed on February 1, 2021 have been fully considered.

Election/Restrictions
Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 26, 2019.
Claims 1, 7, 8, and 14 are being examined on the merits.

Specification/Informalities


The amendment filed on April 30, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the sequences of SEQ ID NO: 1-18. Applicant is required to cancel the new matter in the reply to this Office Action.
It appears that the applicant is attempting to incorporate the sequences of SEQ NO: 1-18 by reference to NCBI accession numbers as disclosed at paragraphs [0014], [0015], [0017], [0018], [0020], [0021], [0024], and [0025] of the original specification. The attempt to incorporate subject matter into this application by reference to NCBI accession numbers is ineffective because the root words "incorporate" and/or "reference" have been omitted, see 37 CFR 1.57(c)(1).

Any correction inserting material by amendment that was previously incorporated by reference must be accompanied by a statement that the material being inserted is the material incorporated by reference and the amendment contains no new matter. 37 CFR 1.57(g).

Claim Objections
Claim 1 is objected to in the recitation of “polynucleotide SEQ ID NO: 17” and “polynucleotide SEQ ID NO: 18” and in the interest of improving claim form and consistency, it is suggested that the noted phrases be amended to recite “polynucleotide sequence SEQ ID NO: 17” and “polynucleotide sequence SEQ ID NO: 18”, respectively. 

Claim Rejections - 35 USC § 112(a)


Claims 1, 7, 8, and 14 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
MPEP § 2163.II.A.3.(b) states, “when filing an amendment an applicant should show support in the original disclosure for new or amended claims”. See also MPEP 714.02.  MPEP § 2163.II.A.3.(b) further states, “[i]f the originally filed disclosure does not provide support for each claim limitation, or if an element which applicant describes as essential or critical is not claimed, a new or amended claim must be rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, para. 1, as lacking adequate written description”. According to MPEP § 2163.I.B, “While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure” and “The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117”. 
Claims 1 (claim 14 dependent therefrom) and 7 (claim 8 dependent therefrom) have been amended to recite (in relevant part) the sequences of SEQ NO: 3, 4, 7, 8, 11, 12, 16, 17, and 18. According to the remarks filed on April 30, 2021 at p. 1, top, “the amendment of claim 1 is supported by at least paragraphs [0014] to [0026], and [0051], and the sequence listing submitted herewith”. It appears that the applicant is attempting to incorporate the sequences of SEQ NO: 3, 4, 7, 8, 11, 12, 16, 17, and 18 by reference to NCBI accession numbers as disclosed at paragraphs [0015], [0018], [0021], and [0025] of the original specification. The attempt to incorporate subject matter into this application by reference to NCBI accession numbers is ineffective because the root words "incorporate" and/or "reference" have been omitted, see 37 CFR 1.57(c)(1).
The incorporation by reference will not be effective until correction is made to comply with 37 CFR 1.57(c), (d), or (e). If the incorporated material is relied upon to meet any outstanding objection, rejection, or other requirement imposed by the Office, the correction must be made within any time period set by the Office for responding to the objection, rejection, or other requirement for the incorporation to be effective. Compliance will not be held in abeyance with respect to responding to the objection, rejection, or other requirement for the incorporation to be effective. In no case may the correction be made later than the close of prosecution as defined in 37 CFR 1.114(b), or abandonment of the application, whichever occurs earlier.
Any correction inserting material by amendment that was previously incorporated by reference must be accompanied by a statement that the material being inserted is 

Claims 1, 7, 8, and 14 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
MPEP § 2163 further states that “[s]atisfactory disclosure of a ‘representative number’ depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus…Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are ‘representative of the full variety or scope of the genus,’ or by the establishment of ‘a reasonable structure-function correlation.’ Such correlations may be established ‘by the inventor as described in the specification,’ or they may be ‘known in the art at the time of the filing date.’"
The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163. 
Komagataella comprising the polynucleotide sequence SEQ ID NO: 16, a glucose dehydrogenase from Bacillus comprising the polynucleotide sequence of SEQ ID NO: 17, or a phosphite dehydrogenase from Pseudomonas comprising the polynucleotide sequence of SEQ ID NO: 18.
The polynucleotide sequences of SEQ ID NO: 3 and 4 do not appear to encode a L-amino acid oxidase enzyme; the polynucleotide sequences of SEQ ID NO: 7 and 8 do not appear to encode an α-keto acid decarboxylase enzyme; the polynucleotide sequences of SEQ ID NO: 11 and 12 do not appear to encode an alcohol dehydrogenase enzyme; and the polynucleotide sequences SEQ ID NO: 16, 17, and 18 do not appear to encode an enzyme capable of reducing NAD(P) to NAD(P)H. For example, the amino acid sequences translated from each of the 3 reading frames of the nucleotide sequence of SEQ ID NO: 3 are shown below, none of which is a contiguous amino acid sequence.  

    PNG
    media_image1.png
    459
    939
    media_image1.png
    Greyscale

Similar results are obtained with each of SEQ ID NO: 4, 7, 8, 11, 12, 16, 17, and 18. As such, one of skill in the art would recognize that the polynucleotide sequences of SEQ ID NO: 3, 4, 7, 8, 11, 12, 16, 17, and 18 do not encode the corresponding recited enzyme and a recombinant Escherichia coli strain transformed with these polynucleotides would not be expected to convert phenylalanine, tyrosine, and hydroxytyrosine into phenylethanol, tyrosol, and hydroxytyrosol. In this case, one of skill in the art would recognize that the applicant was not in possession of the claimed invention before the effective filing date. 

Claims 1, 7, 8, and 14 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.01(a). The Factors considered to be most relevant to the instant rejection are addressed in detail below.
The breadth of the claims: Claim 1 (claim 14 dependent therefrom) is drawn to recombinant Escherichia coli strain, which is transformed with: 
a polynucleotide encoding an L-amino acid oxidase enzyme and comprising the polynucleotide sequence SEQ ID NO: 3 or SEQ ID NO: 4,
a polynucleotide encoding an α-keto acid decarboxylase enzyme and comprising the polynucleotide sequence SEQ ID NO: 7 or SEQ ID NO: 8,
a polynucleotide encoding an alcohol dehydrogenase enzyme and comprising the polynucleotide sequence SEQ ID NO: 11 or SEQ ID NO: 12, and 
a polynucleotide encoding an enzyme capable of reducing NAD(P) to NAD(P)H, selected from: formate dehydrogenase from Komagataella comprising the polynucleotide sequence SEQ ID NO: 16, a glucose dehydrogenase from Bacillus comprising the polynucleotide SEQ ID NO: 17, or a phosphite dehydrogenase from Pseudomonas comprising the polynucleotide SEQ ID NO: 18,

and wherein the polynucleotides are encoded on double two different plasmids with one plasmid comprising the polynucleotides encoding the L-amino acid oxidase and a-keto acid decarboxylase enzymes, and another plasmid comprising the polynucleotide encoding the alcohol dehydrogenase enzyme and the enzyme capable of reducing NAD(P) to NAD(P)H.
Claim 7 (claim 8 dependent therefrom) is drawn to a recombinant Escherichia coli strain, which is transformed with: 
a polynucleotide encoding an L-amino acid oxidase enzyme and comprising the polynucleotide sequence SEQ ID NO: 3 or SEQ ID NO: 4,
a polynucleotide encoding an α-keto acid decarboxylase enzyme and comprising the polynucleotide sequence SEQ ID NO: 7 or SEQ ID NO: 8,
a polynucleotide encoding an alcohol dehydrogenase enzyme and comprising the polynucleotide sequence SEQ ID NO: 11 or SEQ ID NO: 12, and 
a polynucleotide encoding an enzyme capable of reducing NAD(P) to NAD(P)H, selected from: formate dehydrogenase from Komagataella and comprising the polynucleotide sequence SEQ ID NO: 16, a glucose dehydrogenase from Bacillus and comprising the polynucleotide sequence SEQ ID NO: 17, or a phosphite dehydrogenase from Pseudomonas comprising the polynucleotide sequence SEQ ID NO: 18,
wherein when expressed the enzymes convert phenylalanine, tyrosine, and hydroxytyrosine into phenylethanol, tyrosol, and hydroxytyrosol, respectively,
Escherichia coli strain co-expresses the polynucleotides of the four enzymes from plasmids pRSFDuet-1 and pETDuet-1, 
wherein the pRSFDuet-1 plasmid comprises the polynucleotides encoding the L-amino acid oxidase and α-keto acid decarboxylase enzymes, and 
wherein the pETDuet-1 plasmid comprises the polynucleotides encoding the alcohol dehydrogenase enzyme and the enzyme capable of reducing NAD(P) to NAD(P)H.
The state of the prior art; The level of one of ordinary skill; and The level of predictability in the art: According to MPEP 2164.03, “…what is known in the art provides evidence as to the question of predictability” and “[I]f one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art.” 
The polynucleotide sequences of SEQ ID NO: 3 and 4 do not appear to encode a L-amino acid oxidase enzyme; the polynucleotide sequences of SEQ ID NO: 7 and 8 do not appear to encode an α-keto acid decarboxylase enzyme; the polynucleotide sequences of SEQ ID NO: 11 and 12 do not appear to encode an alcohol dehydrogenase enzyme; and the polynucleotide sequences SEQ ID NO: 16, 17, and 18 do not appear to encode an enzyme capable of reducing NAD(P) to NAD(P)H. For example, the amino acid sequences translated from each of the 3 reading frames of the nucleotide sequence of SEQ ID NO: 3 are shown below, none of which is a contiguous amino acid sequence.  

    PNG
    media_image1.png
    459
    939
    media_image1.png
    Greyscale

Similar results are obtained with each of SEQ ID NO: 4, 7, 8, 11, 12, 16, 17, and 18. As such, one of skill in the art would recognize that the recited polynucleotide sequence of SEQ ID NO: 3, 4, 7, 8, 11, 12, 16, 17, and 18 do not encode the corresponding recited enzyme and a recombinant Escherichia coli strain transformed with these polynucleotides would not be expected to convert phenylalanine, tyrosine, and hydroxytyrosine into phenylethanol, tyrosol, and hydroxytyrosol.  
The amount of direction provided by the inventor and The existence of working examples: The specification discloses an L-amino acid oxidase enzyme comprising the amino acid sequence of SEQ ID NO: 1 or 2, an α-keto acid decarboxylase enzyme comprising the amino acid sequence of SEQ ID NO: 5 or 6, an alcohol dehydrogenase enzyme comprising the amino acid sequence of SEQ ID NO: 9 or 10, a formate dehydrogenase from Komagataella comprising the amino acid sequence of SEQ ID NO: 13, a glucose dehydrogenase from Bacillus comprising the amino acid sequence of SEQ ID NO: 14, and a phosphite dehydrogenase from Pseudomonas comprising the amino acid sequence of SEQ ID NO: 15. However, the polynucleotide sequences of Escherichia coli strain transformed with these polynucleotides would not be expected to convert phenylalanine, tyrosine, and hydroxytyrosine into phenylethanol, tyrosol, and hydroxytyrosol. In this case, the specification fails to provide a single working example of a recombinant Escherichia coli strain transformed with the recited polynucleotides that converts phenylalanine, tyrosine, and hydroxytyrosine into phenylethanol, tyrosol, and hydroxytyrosol.  
In view of the claims, which recite polynucleotides that do not do not encode the corresponding recited enzyme, and the lack of guidance and working examples provided in the specification, undue experimentation would be necessary for a skilled artisan to make the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make the claimed invention.

Claim Rejections - 35 USC § 103
The rejection of claims 1, 7, 8, and 14 under 35 U.S.C. 103 as being unpatentable over Guo et al. (“Metabolic engineering of Escherichia coli for production of 2- Phenylethylacetate from L- phenylalanine”, MicrobiologyOpen 2017:e486, April 2017, 5 pages; cited on Form PTO-892 mailed on January 21, 2020; hereafter “Guo”) in view of 
Proteus mirabilis: comparison of enzymatic and whole-cell biotransformation approaches”, Appl. Microbiol. Biotechnol. 99:891-8402, 2015; cited on Form PTO-892 mailed on January 21, 2020; hereafter “Hou”),
 GenBank Database Accession Number KST89287 (“Pyruvate decarboxylase Alpha-keto-acid decarboxylase [Lactococcus lactis subsp. lactis]”, December 2015, 2 pages; cited on Form PTO-892 mailed on January 21, 2020; hereafter “GenBank KST89287”),
GenBank Database Accession Number CAQ34616 (“predicted alcohol dehydrogenase, Zn-dependent and NAD(P)-binding [Escherichia coli BL21(DE3)]”, February 2015, 2 pages; cited on Form PTO-892 mailed on January 21, 2020; hereafter “GenBank CAQ34616”), 
Pongtharangkul et al. (AMB Expr. 5:68, 2015, 12 pages; cited on Form PTO-892 mailed on January 21, 2020; hereafter “Pongtharangkul”),  
GenBank Database Accession Number AIW32463 (“sugar dehydrogenase [Bacillus subtilis]”, November 2014, 2 pages; cited on Form PTO-892 mailed on January 21, 2020; hereafter “GenBank AIW32463”), and
Tolia et al. (“Strategies for protein coexpression in Escherichia coli”, Nat. Methods 3:55-64, 2006; cited on Form PTO-892 mailed on January 21, 2020; hereafter “Tolia”)
is withdrawn in view of the applicant’s amendment to claims 1 and 7 to recite (in relevant part) a polynucleotide encoding an L-amino acid oxidase enzyme and comprising the polynucleotide sequence SEQ ID NO: 3 or SEQ ID NO: 4, a Komagataella comprising the polynucleotide sequence SEQ ID NO: 16, a glucose dehydrogenase from Bacillus comprising the polynucleotide sequence of SEQ ID NO: 17, or a phosphite dehydrogenase from Pseudomonas comprising the polynucleotide sequence of SEQ ID NO: 18.
The combination of prior art does not teach or suggest an L-amino acid oxidase enzyme encoded by the polynucleotide sequence SEQ ID NO: 3 or SEQ ID NO: 4, an α-keto acid decarboxylase enzyme encoded by the polynucleotide sequence SEQ ID NO: 7 or SEQ ID NO: 8, an alcohol dehydrogenase enzyme encoded by the polynucleotide sequence SEQ ID NO: 11 or SEQ ID NO: 12, and an enzyme capable of reducing NAD(P) to NAD(P)H, selected from formate dehydrogenase encoded by the polynucleotide sequence SEQ ID NO: 16, a glucose dehydrogenase encoded by the polynucleotide sequence of SEQ ID NO: 17, or a phosphite dehydrogenase encoded by the polynucleotide sequence of SEQ ID NO: 18.

Conclusion
Status of the claims:
Claims 1 and 7-14 are pending.
Claims 9-13 are withdrawn from further consideration. 
Claims 1, 7, 8, and 14 are rejected.
No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656